Citation Nr: 1546019	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  09-19 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to an increased schedular rating (or evaluation) in excess of 
60 percent for the residuals of a right hand injury with amputation of the distal and middle phalanges of the right middle and ring finger with ankylosis of the thumb and little finger (major hand).  

2.  Entitlement to an extraschedular rating (or evaluation) for the service-connected residuals of a right hand injury with amputation of the distal and middle phalanges of the right middle and ring finger with ankylosis of the thumb and little finger (major hand).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1976 to May 1981.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in North Little Rock, Arkansas, which denied an increased rating (evaluation) for the service-connected right hand disability. Subsequently, a concomitant issue of entitlement to a TDIU was raised by the Veteran during an April 2012 Board videoconference hearing. 

This case was previously before the Board in June 2012, where the Board remanded the issues on appeal for additional development that included attempting to obtain a copy of any Social Security Administration (SSA) records, and for an extraschedular referral under 38 C.F.R. § 3.321(b) (2015) to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the hand rating issue.  In July 2012, VA received notice from SSA that the Veteran's SSA records had been destroyed.  Unfortunately, for the reasons discussed below, the Board finds that there has not been substantial compliance with the directives of the June 2012 remand as to the issue of an extraschedular rating under 38 C.F.R. § 3.321(b) for the right hand disability, and an additional remand is required to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

In February 2010, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  In July 2010, that VLJ remanded this matter for additional development.  Upon completion of that development, this case was returned to the Board.  As the VLJ who presided over the February 2010 hearing was no longer employed by the Board, the Veteran was offered an additional Board hearing before a newly assigned VLJ.  38 C.F.R. § 20.707 (2015).  In December 2011, the Veteran notified the Board that he desired an additional hearing before the Board.  As such, this matter was remanded in February 2012 for another Board hearing.  In April 2012, the Veteran provided testimony from Arkansas before the undersigned VLJ, who was seated in Washington, DC, during a videoconference hearing.  The February 2010 and April 2012 hearing transcripts have been associated with the record.  

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  Following additional review of the evidence in this matter, the Board finds remand warranted as to the issues of entitlement to an extraschedular rating (38 C.F.R. § 3.321)(b) for the service-connected right hand disability and a TDIU (38 C.F.R. § 4.16 (2015)).  The issues are further addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service-connected right hand disability consists of residuals of a right hand injury with amputation distal and middle phalanges of right middle and ring finger with ankylosis of the thumb and little finger (major hand). 

2.  Throughout the rating period on appeal, the service-connected right hand disability has not been equivalent to amputation of all five fingers. 



CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a disability rating in excess of 60 percent for the service-connected right hand disability has not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.97, Diagnostic Codes 5126, 5216 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

An April 2008 VCAA notice substantially satisfied the provisions of 38 U.S.C.A. § 5013(a).  In this letter, the RO informed the Veteran of the evidence generally needed to support an increased rating claim, what actions he needed to undertake, how VA would assist in developing the claim, and the information required by Dingess.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

Regarding the duty to assist in this case, the Veteran received VA examinations in July 2005, May 2008, and August 2010.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations were adequate because each was performed by a VA examiner based on either a review of claims file or solicitation of history and symptomatology from the Veteran.  Additionally, each VA examiner offered opinions on the functional impairment caused by the service-connected right hand disability.

The Board has considered the representative's general contention that the 
60 percent disability rating is based on an old VA examination, and, since then, the severity of the right hand disability has worsened, so a new VA examination is warranted (see June 2015 Appellant's Brief).  The representative makes the conclusory statement, but does not represent that the Veteran has asserted worsening or indicated anything specific that could be interpreted as suggestive of worsening.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  

The Board finds that, in this case, the duty to assist does not require obtaining a new VA examination or opinion because neither the Veteran nor the record has suggested that the service-connected right hand disability has worsened in severity since the most recent VA examination in August 2010.  The representative has only advanced generally that the right hand disability has worsened in severity, without providing any specific assertions or additional evidence of symptoms or complete functional impairment that would suggest worsening.  Further, the representative has not indicated how the right hand disability, even in a worsened condition, is equivalent to an amputation of all five fingers, so has not asserted worsening of relevant symptoms or relevant impairment.  Neither the representative nor the Veteran has cited to any relevant symptoms or functional impairment that was present at the time of the August 2010 VA examination that was not considered by the VA examiner, or stated what has worsened since the 2010 examination to suggest further examination or development toward determining whether the criteria for a higher rating have been met or more nearly approximated.  Additionally, the evidence of record not only does not suggest worsening, but supports that the right hand disability is not severe enough to be equivalent to amputation of all five fingers (see August 2010 VA examination report); therefore, there is sufficient competent medical evidence of record to decide the claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In considering the foregoing, the Board finds that the representative's request for a new VA examination is merely an argument and is not based on an actual assertion of worsening from the Veteran or the evidence of record of worsening of the service-connected right hand disability.  The Board finds that the record forms an adequate basis on which to decide the claim.  

As part of its duty, VA made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the increased rating issue.  38 U.S.C.A 
§ 5103A(a)(1).  The RO associated with the record the VA examination reports, VA treatment records, and lay evidence.  Pursuant to the June 2012 Board remand, the RO requested SSA records in July 2012.  In a response dated in July 2012, the SSA indicated that the records had been destroyed.  Here, it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A (b); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided).  In April 2014, the Veteran informed VA that he had no additional evidence or information to submit in support of the claim.  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide the issue of entitlement to an increased evaluation in excess of 60 percent for the service-connected the residuals of a right hand injury with amputation of the distal and middle phalanges of right middle and ring finger with ankylosis of the thumb and little finger (major hand), and no further action is necessary.  See 38 C.F.R. § 3.159(c) (2015).  

All relevant documentation, including VA treatment records, has been secured, or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of entitlement to an increased rating for the residuals of a right hand injury with amputation of the distal and middle phalanges of right middle and ring finger with ankylosis of the thumb and little finger (major hand).  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Rating in Excess of 60 Percent for Right Hand Disability 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran, who is right handed, is in receipt of a 60 percent rating for unfavorable ankylosis of five fingers of the major hand under Diagnostic Code 5216.  There is no higher rating than 60 percent under Diagnostic Code 5216; however, when two or more digits of the same hand are affected by a combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which represents the overall disability, assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  38 C.F.R. § 4.71(a), Diagnostic Code 5216, Note 2 (2015).  As such, the right hand disability can be evaluated under Diagnostic Code 5126 for amputation of all five fingers of the major hand.  Under Diagnostic Code 5126, amputation of all five fingers of the major hand warrants a 70 percent disability rating.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 (2015).  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.   Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Veteran contends generally that the service-connected right hand disability symptoms more closely resemble the criteria for an increased rating in excess of 
60 percent due to complete functional loss of the service-connected right hand disability, and that, although his symptoms, for the most part, have been consistent over time, an increased disability rating is warranted.  See June 2015 Appellant's Brief. 

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, the weight of the competent and probative lay and medical evidence demonstrates that an increased disability rating in excess of 
60 percent for the service-connected right hand disability has not been met or more nearly approximated.  Throughout the rating period on appeal, the 
service-connected right hand disability has not been equivalent to amputation of all five fingers.  The relevant evidence for this claim consists of the Veteran's lay statements, VA treatment records, and VA examination reports dated July 2005, May 2008, and August 2010.  

In the February 2010 Board hearing, the Veteran testified that right hand pains impacted his grip strength where holding a pencil for long periods of time caused hand cramping.  The Veteran also conveyed using "mostly" the left hand for brushing his teeth and shaving.  At the April 2012 Board hearing before the undersigned VLJ, the Veteran indicated that he was still unable to manage a solid grip on certain objects, and that hand pains had become more frequent, occurring more than twice a week.  

In July 2005, the Veteran underwent a VA examination for the service-connected right hand disability.  The July 2005 VA examiner reported a loss of function in the right hand as a result of amputations to the middle and ring fingers.  The VA examiner noted that the Veteran was not experiencing hand pain or any additional limitation of motion of the thumb, index, and small fingers.  The 2005 VA examination report reflects that the Veteran was able to oppose the thumb and small
finger, and the VA examiner opined that, though the Veteran had lost some function to the right hand, he does "remarkably well" with the residuals.  The VA examiner also noted that, while it was conceivable that increased activity could trigger hand pain that may further limit motion, it was not feasible to attempt to address such matters because the medical opinion would be merely speculative.  

The Veteran underwent a second VA examination in May 2008.  In the May 2008 VA examination report, the VA examiner noted that the Veteran was able to perform the activities of daily living.  The Veteran conveyed experiencing right hand pains two to three times per week, lasting approximately fifteen to twenty minutes.  VA treatment (medical) records from April 2008 and May 2008 reflect that the Veteran sought treatment for right hand pains. 

In August 2010, the Veteran underwent another VA examination for the 
service-connected right hand disability.  The August 2010 VA examination report reflects that the Veteran had decreased dexterity in the right hand due to the 
service-connected disability.  The VA examiner commented that the Veteran was able to use the right hand for twisting, probing, writing, touching, and expression, all of which were not painful.  The VA examiner opined that the Veteran was able to grasp things with relative ease and there was no reason to believe that the right hand disability was severe enough to be equivalent to amputation of all five fingers.  Further, the VA examiner noted functional range of motion through the intact thumb, index, and small fingers.  The examiner also noted that, while it is conceivable that increased activity could result in decreased range of motion, addressing such matters in terms of medical terminology would be merely speculative.  

Upon carefully reviewing the lay and medical evidence of record, the Board finds that the type and degree of symptoms indicative of a 70 percent rating, the maximum available rating, have not been shown at any time during the appeal period.  During this period, the Veteran's right hand disability did not manifest itself as functionally equivalent to an amputation of all five fingers of the major hand.  The August 2010 VA examiner explicitly stated that the right hand disability was not severe enough to be equivalent to amputation of all five fingers.  
The Board finds that the July 2005, May 2008, and August 2010 VA examination reports are particularly probative because the respective VA examiners assessed and offered opinions regarding the impairment caused by the right hand disability.  The July 2005 VA examiner opined that the Veteran was doing remarkably well with the residuals of the right hand disability indicating functionality, and the May 2008 VA examiner noted that the Veteran was able to perform the activities of daily living with the right hand.  Further, the August 2010 VA examiner opined that the Veteran was able to grasp objects with the right hand with relative ease where there was no reason to believe that the right hand disability was severe enough to be equivalent to amputation of all five fingers.  Additionally, at the February 2010  Board hearing, the Veteran testified that he "mostly" used the left hand for shaving and brushing his teeth, which indicates the periodic, functional use of the right hand for the same activities of daily living.  As such, the evidence does not exhibit symptomatology described for a 70 percent rating (i.e., complete functional loss of the major hand). 

While the Board has considered evidence demonstrating complaints of right hand pains and limited use of the right hand, the Veteran has not contended, nor does the weight of the lay and medical evidence show, that he has lost the use of the right hand or all effective functioning use of the hand due to the service-connected right hand disability.  At both the February 2010 and April 2012 Board hearings, the Veteran testified that his right hand pains made grasping objects difficult, and at the 2012 Board hearing, the Veteran testified these pains occurred more than two times per week; however, such complaints do not approximate a disability based on complete functional loss of use of the hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5125.  Specifically, functional use of the right hand was noted in the August 2010 examination report when the VA examiner explicitly described the Veteran's ability to grasp, twist, probe, and write with the right hand.  Further, while the Veteran sought VA treatment for hand pains, as reflected in the April 2008 and May 2008 treatment records, the evidence of record does not indicate that the hand pains approximated complete functional loss of use of the hand.  As such, the Board finds that the VA examination reports and opinions, which were based both on an interview and examination, are of great probative value.  

Additionally, the Board has considered whether any other diagnostic code under the criteria for multiple finger amputations (Diagnostic Codes 5126-5151) would allow for a higher disability rating for the service-connected right hand, and/or separate compensable rating.  A rating under Diagnostic Codes 5132 or 5127 is not warranted as the Veteran has two amputated fingers and not three or four.  Regarding a rating under Diagnostic Code 5149 for amputation of the middle (long) and ring fingers, the Veteran has already been granted service connection for the residuals of the injury to the right hand at 60 percent, which is the maximum rating provided by the rating criteria.  

For these reasons, the weight of the competent and probative lay and medical evidence of record does not establish entitlement to a rating of 70 percent for the service-connected right hand disability for any period on appeal.  Because the preponderance of the evidence is against a higher schedular rating than 60 percent for the relevant appeal period, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An increased schedular disability rating in excess of 60 percent for the residuals of a right hand injury with amputation of the distal and middle phalanges of right middle and ring finger with ankylosis of the thumb and little finger (major hand) is denied.  


  

 REMAND

Extraschedular Referral 

In the July 2010 and June 2012 Board remand orders, the Board directed that, following the additional development requested in that remand, the issue of increased rating for right hand disability (residuals injury right hand with amputation distal and middle phalanges of right middle and ring finger with ankylosis of the thumb and little finger (major hand)) was to be referred by the RO to the VA Under Secretary for Benefits, or the VA Director of Compensation and Pension Service, for consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2015); however, the record does not reflect that the right hand increased rating claim was submitted for such extraschedular consideration.  Under these circumstances, the case must again be returned for this reason as well.  See Stegall v. West, 11 Vet. App 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance' with the terms of its remand orders).  

Entitlement to a TDIU

The Veteran has two service-connected disabilities: the right hand disability, currently rated 60 percent disabling, and a scar to the mid-left thigh (donor site for skin for hand disability), rated at 0 percent disabling.  In a June 2012 Board decision, the Board found that, for purposes of determining eligibility for consideration of TDIU, the Veteran's service-connected right hand disability and thigh scar disability, forms a "common etiology"; therefore, both service-connected disabilities may be considered as one disability ratable as 60 percent disabling under 38 C.F.R. § 3.16(a) (2) (2015).  As such, the Veteran meets the requirements set forth in 38 C.F.R. § 3.16(a) for consideration of a TDIU.  

The Veteran's assertions at Board hearings in February 2010 and April 2012 that the right hand disability has rendered him unemployable constitute an informal claim for TDIU.  Where a veteran (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for a higher rating somehow includes a TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  The Board notes that a prior claim for a TDIU was denied in an unappealed September 2005 rating decision.  Nevertheless, a TDIU claim must be again adjudicated based on the Veteran's recent assertions of unemployability due to service-connected disabilities. 

The issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to an extraschedular rating for the right hand disability; therefore, adjudication of entitlement to a TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).


Accordingly, the issues of entitlement to an extraschedular rating (or evaluation) for the service-connected right hand disability and TDIU are REMANDED for the following action:

1.  The RO/AOJ should refer the claim for increased rating for right hand disability to the VA Under Secretary for Benefits, or the VA Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

2.  The RO/AOJ should include in the claims file any VA treatment records that are currently outstanding.

3.  Thereafter, readjudicate the claims for extraschedular rating for the service-connected right hand disability and TDIU.  If any benefit sought on appeal remains denied, provide the Veteran and the representative a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  Allow an appropriate period of time for response.  Thereafter, return the case to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


